Citation Nr: 0909010	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of meningitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1942 to December 1944.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for residuals of meningitis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  Prior to August 11, 2005, the Veteran's residuals of 
meningitis disability were manifested by occasional mild 
(non-prostrating) headaches and complaints of low back aches; 
limitation of thoracolumbar motion, including due to pain, 
was not shown.  

2.  From August 11, 2005, the Veteran's residuals of 
meningitis disability are shown to have been manifested by 
thoracolumbar spine flexion limited to 60 degrees (50 degrees 
on extended use), but not to 30 degrees; prostrating 
migraine-type attacks of headaches are not shown.  


CONCLUSION OF LAW

The Veteran's residuals of meningitis warrant a "staged" 
increased rating of 20 percent, effective August 11, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 
(Codes) 5237, 5243, 8019, 8100 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An April 2006 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), April 2006 and January 
2007 letters informed the Veteran of disability rating and 
effective date criteria.  He is not prejudiced by this 
process, and it is not alleged otherwise.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate such claim, the claimant must provide (or ask 
the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
notice of how disability ratings are assigned; (3) general 
notice of any diagnostic code criteria for a higher rating 
that would not be satisfied by evidence of a noticeable 
worsening of symptoms and effect on functioning (such as a 
specific measurement or test result); and (4) examples of the 
types of medical and lay evidence the veteran may submit to 
support an increased rating claim.  

The Veteran did not receive timely notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed to substantiate the 
claim, and the Veteran has had actual knowledge of some 
elements of Vazquez-Flores notice requirements.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 48 (stating actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim) (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  April 2006 and 
January 2007 letters provided the Veteran notice that he 
needed to submit evidence showing his service-connected 
disability had gotten worse.  The letters also explained how 
disability ratings are assigned (including that the impact of 
the disability on employment is considered) and provided 
examples of the types of medical and lay evidence the Veteran 
could submit to support the claim.  A January 2006 statement 
of the case (SOC) informed him of the criteria for rating 
cerebrospinal meningitis.  June 2005 descriptions he provided 
regarding the effect the disability has on his daily life 
evidence an awareness on his part that such information is 
pertinent in substantiating a claim for a higher rating.  The 
Board finds that a reasonable person could be expected to 
know from the notice the Veteran received some of the 
elements outlined by Vazquez-Flores; his statements show he 
had actual knowledge of the others.  A November 2006 
supplemental SOC readjudicated the claim after further 
evidence was received.  The Veteran has not been prejudiced 
by this process.

All identified pertinent treatment records have been secured, 
and the RO arranged for the veteran to be examined in August 
2005.  VA's duty to assist the veteran is met.  

B.	Factual Background

The Veteran had meningitis diagnosed in service.  A January 
1945 rating decision awarded service connection for such 
disease.  A December 1948 rating decision assigned the 
current 10 percent rating, effective from February 1949.  

The instant claim for increase was received in March 2005.  

VA treatment records from January 2001 to December 2005 
include VA outpatient treatment reports wherein it was noted 
the Veteran denied headaches and back pain.  Specifically, in 
January 2001 and February 2001 reports, it is noted that he 
experienced no back pain.  A July 2001 report notes he denied 
headaches and dizziness.  In May 2005, it was noted the 
Veteran was afebrile; another May 2005 report notes that he 
complained of chronic low back pain since 1944 which had 
recently gotten worse; there was no fever.  

Private treatment reports from the Scott and White Clinic 
reveal a July 2002 complaint of back "cramps" whenever the 
Veteran walked uphill or climbed stairs.  There was no lower 
extremity weakness.  Pain was alleviated by resting.  
Straight leg raising was negative.  There was no percussion 
tenderness of the spine.  There was some "vague mild 
tenderness in the right lower paralumbar area."   

In a June 2005 letter, the Veteran complained that his 
disability was rapidly advancing and restricting his normal 
activities.  He complained of increased pain.  

On August 11, 2005 VA examination, it was noted that the 
Veteran's complaints included early morning headaches, that 
faded away without medication.  He also complained of 
constant back ache getting progressively worse over the past 
3-4 years, and that it was aggravated by bending and 
stooping; there were no complaints of flare-ups of headaches.  
His gait was normal.  Forward flexion was to 60 degrees, 
extension 20 degrees, lateral flexion 20 degrees bilaterally, 
and lateral rotation 30 degrees bilaterally.  There was no 
pain on motion, although there was stiffness at the end of 
the ranges of motion.  The examiner indicated that the range 
of motion was additionally limited 10 degrees by stiffness, 
lack of endurance on repetitive use.  There were no muscle 
spasms or postural abnormalities; and there was no fixed 
deformity (i.e., ankylosis) or abnormality of back 
musculature.  Neurological examination of the back was 
normal, revealing normal power bulk tone and symmetry of the 
muscle groups of the upper and lower extremities, 
bilaterally.  X-rays revealed osteopenia with degenerative 
changes of the lumbar spine.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Meningitis is rated under Code 8019, which provides for a 100 
percent rating when there is active febrile disease.  
Otherwise, it is rated based on residuals, with a minimum 
rating of 10 percent.  38 C.F.R. § 4.124a.

A determination as to the presence of residuals not capable 
of objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the diseases and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  See 38 C.F.R. § 4.24a, Note 
following Code 8025.

At the outset, it is noteworthy that at no time during the 
appeal period has the Veteran been shown to have meningitis 
that is active/febrile.  Consequently, a 100 percent rating 
under Code 8019 is not warranted, and the disability must be 
rated based on residuals.  The current 10 percent rating for 
residuals has been in effect well in excess of 20 years, and 
is protected.  

The Veteran's identified residuals of meningitis are 
headaches and back aches.  

The headaches are most appropriately rated by analogy to the 
criteria for migraine headaches in Code 8100, which provides 
for a 30 percent rating for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months; a 10 percent rating for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; and a 0 percent rating with less frequent 
attacks.  38 C.F.R. § 4.124a.  The Veteran's headaches are 
never, during the appeal period, shown to be prostrating in 
nature.  Instead, they have been described as mild headaches 
that are noted in the morning, then fade away without medical 
intervention, treatment.  Accordingly, the headaches, of 
themselves, do not warrant a compensable rating.  See Code 
8100; 38 C.F.R. § 4.31.

The Veteran's backaches are most appropriately rated by 
analogy to the Code 5237 criteria for lumbosacral strain and 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Formula).  38 C.F.R. §  4.71a.  

The General Rating provides that with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; the combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  

There are several notes set out after the diagnostic 
criteria, which provide, in pertinent part: For purposes of 
VA compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  In exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Each range 
of motion should be rounded to the nearest 5 degrees.  Id.

Prior to August 11, 2005, the record did not show that 
forward flexion of the Veteran's thoracolumbar spine was 
limited to 60 degrees or less, that combined range of motion 
of the thoracolumbar spine was 120 degrees or less, or that 
there was muscle spasm or guarding severe enough to result in 
abnormal gait or posture.  Consequently, the criteria for the 
next higher (20 percent) rating under the General Formula 
were not met prior to that date.   

On August 11, 2005 VA examination, it was noted that forward 
flexion of the Veteran's thoracolumbar spine was limited to 
60 degrees (and further to 50 degrees on use).  Such a 
finding warrants a 20 percent rating under the General 
Formula from the date of examination.  A 40 percent rating is 
not warranted because forward flexion of the thoracolumbar 
spine is not shown to have been limited to 30 degrees or 
less, and the spine is not ankylosed.  38 C.F.R. § 4.71a.  It 
is also noteworthy, that the record does not suggest, nor 
does the veteran allege, that the residuals of meningitis 
involve factors warranting referral for extraschedular 
consideration under 38 C.F.R. § 3.321, such as frequent 
hospitalization, or marked interference with employment. 


ORDER

A "staged" increased rating of 20 percent (under Codes 
8019-5237) is granted for the Veteran's residuals of 
meningitis, effective August 11, 2005, and subject to the 
regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


